United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3938
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                         John Bolden, also known as JB

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: October 17, 2016
                             Filed: October 27, 2016
                                  [Unpublished]
                                 ____________

Before MURPHY, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      John Bolden appeals the amended sentence, imposed by the district court1
following his application for relief pursuant to 18 U.S.C. § 3582(c)(2) and

      1
      The Honorable Linda Reade, Chief Judge, United States District Court for the
Northern District of Iowa.
Amendment 782 to the United States Sentencing Guidelines. Bolden was originally
convicted of conspiracy to distribute cocaine base, and was sentenced to life
imprisonment, which was also his Guidelines sentencing "range." We affirmed the
conviction and sentence on direct appeal. United States v. Bolden, 596 F.3d 976 (8th
Cir. 2010).

      In February 2012, the district court considered whether Bolden was entitled to
a sentencing reduction pursuant to Amendment 7502 to the Guidelines, which
increased the minimum quantity of cocaine base necessary to qualify for a Guidelines
offense level of 38. The district court denied relief, finding that at Bolden's original
sentencing, the court found Bolden was responsible for more than 10 kilograms of
cocaine base, which would still qualify for offense level 38 even after Amendment
750.

       In 2014, the Sentencing Commission again altered the Guidelines with
Amendment 782, which lowered the base offense level for most drug offenses by two
levels. The Commission made Amendment 782 retroactive, benefitting eligible
offenders who had been sentenced before November 1, 2014, Amendment 782's
effective date. See United States v. Lawin, 779 F.3d 780, 781 n.2 (8th Cir. 2015) (per
curiam). Accordingly, on March, 31, 2015, Bolden brought the current motion for
sentencing reduction pursuant to 18 U.S.C. § 3582(c)(2). The probation office
prepared a memorandum report, opining that Amendment 782 would reduce Bolden's
range from life imprisonment, to 360 months to life imprisonment. Bolden argued
that his new sentencing range should be 324 to 405 months.




      2
       Amendment 750, effective November 1, 2011, retroactively lowered the base
offense levels used for calculating guideline ranges based upon the quantity of crack
cocaine involved in an offense. United States v. Reeves, 717 F.3d 647, 649 (8th Cir.
2013).

                                          -2-
       At the § 3582 hearing, the district court found that Amendment 782 applied to
Bolden and agreed with the government that after the two-level reduction, the new
Guidelines range was 360 months to life imprisonment. However, the court noted
that in imposing its sentence of 405 months, the sentence was still within "the range
that [Bolden] says applies." Bolden appeals, arguing the district court procedurally
erred by miscalculating the amended range, and that it abused its discretion in
lowering his sentence from life to 405 months in prison.

      We review de novo the decision of whether a defendant is eligible for a
sentence reduction under 18 U.S.C. § 3582(c)(2). United States v. Long, 757 F.3d
762, 763 (8th Cir. 2014). Section 3582(c)(2) provides that when an incarcerated
defendant's sentencing range has been subsequently lowered by the Sentencing
Commission, the court may reduce the term of imprisonment, and we review that
decision for an abuse of discretion. Long, 757 F.3d at 763.

       The crux of the dispute between Bolden and the government over the correct
amended sentencing range is the amount of drugs attributed to Bolden at the original
sentencing hearing in 2008. At sentencing, the district court did not make a precise
drug finding, but instead stated that it had reviewed the trial transcripts and "made
credibility findings in order to determine Bolden was involved with more than 30,000
kilograms of marijuana equivalent drugs." Bolden, 596 F.3d at 983. In affirming the
district court's finding of offense level 38, we noted that while we were "troubled by
the lack of specificity in the district court's findings" these findings were adequate for
appellate review given that Bolden did not object to the findings at sentencing, and
that the presentence investigation report attributed 10,044 grams of cocaine base to
Bolden, which easily satisfied the threshold for offense level 38 (which only required
4,500 grams). Id. at 982-83. Thus, our analysis in Bolden suggests that the district
court attributed somewhere between approximately 4,500 and 10,000 grams of
cocaine base to Bolden. However, more light was shed on the subject when Bolden
moved for Amendment 750 relief in 2012. The district court denied relief at that time

                                           -3-
on the basis that it had found Bolden responsible for more than 10 kilograms of
cocaine base at the original sentencing.

       Given the record, which includes the original sentencing, our appellate opinion,
and the district court's pronouncements upon denying Amendment 750 relief in 2012,
we doubt the district court procedurally erred in finding that the current range is 360
months to life imprisonment. Bolden makes arguments about the concurrent effect
of Amendments 750 and 782 on his drug quantity, and argues that the quantity
attributable to him should be the bottom of the range of cocaine base mentioned in
our Bolden opinion. Id. This argument would be tempting if not for Bolden's 2012
Amendment 750 proceedings wherein the district court stated it had attributed more
than 10 kilograms of cocaine base to Bolden at the original sentencing.

       Furthermore, given the overlap between the given sentence and the sentencing
range, we find that any possible procedural error was harmless. The court mentioned
the overlap in pronouncing its sentence and stated its belief that 405 months was the
appropriate sentence given the facts and circumstances of Bolden's case. We have no
doubt that the district court would have imposed a sentence of 405 months even if the
correct range was 324 to 405 months. See United States v. Lewis, 827 F.3d 787, 789-
90 (8th Cir. 2016) (holding that district court's procedural error in failing to calculate
the amended guideline range was harmless because we had no doubt the district court
would have imposed the same sentence regardless of the procedural error). Nor was
the district court's 405-month sentence an abuse of its considerable discretion. Long,
757 F.3d at 763.

      We affirm the district court.
                      ______________________________




                                           -4-